                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 PATRICIA MCNULTY,                             :
           Plaintiff,                          :         CIVIL ACTION
           v.                                  :         No. 2:19-cv-05029-AB
 THE MIDDLE EAST FORUM et al,                  :
           Defendants.                         :

 PATRICIA MCNULTY,                             :
           Plaintiff,                          :         CIVIL ACTION
           v.                                  :         No. 2:20-cv-02945-AB
 THE MIDDLE EAST FORUM and                     :
 GREG ROMAN,
           Defendants.                         :

                                          ORDER

       AND NOW, this 15th day of October, 2020, it is ORDERED that Plaintiff must respond

to Defendants’ request for telephone conference (Civil Action No. 2:19-cv-05029-AB, ECF No.

29) and resolve the discovery dispute on or before October 22, 2020.



                                           _s/ANITA B. BRODY, J.________
                                           ANITA B. BRODY, J.




Copies VIA ECF on 10/15/2020
